1

2

3

4

5

6

7

8

9                                       UNITED STATES DISTRICT COURT

10                           FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    ANDERSON P. THURSTON,                             No. 2:18-cv-0527 CKD P
13                         Plaintiff,
14            v.                                        ORDER SETTING
15    R. YOUNGER,                                       SETTLEMENT CONFERENCE
16                         Defendant.
17

18           Plaintiff is a state prisoner proceeding pro se with an action brought under 42 U.S.C.

19   §1983. The court has determined that this case will benefit from a settlement conference.

20   Therefore, this case will be referred to Magistrate Judge Kendall J. Newman to conduct a

21   settlement conference at the California State Prison, Sacramento (SAC), 100 Prison Road,

22   Represa, CA 95671 on January 15, 2019, at 9:00 a.m.

23           A separate order and writ of habeas corpus ad testificandum will issue concurrently with

24   this order.

25           In accordance with the above, IT IS HEREBY ORDERED that:

26           1. This case is set for a settlement conference before Magistrate Judge Kendall J.

27                 Newman on January 15, 2019 at 9:00 a.m. at California, State Prison, Sacramento.

28           2. A representative with full and unlimited authority to negotiate and enter into a binding

                                                        1
1

2                 settlement on the defendants’ behalf shall attend in person.1

3             3. Those in attendance must be prepared to discuss the claims, defenses and damages.

4                 The failure of any counsel, party or authorized person subject to this order to appear in

5                 person may result in the imposition of sanctions. In addition, the conference will not

6                 proceed and will be reset to another date.

7             4. The parties are directed to exchange non-confidential settlement statements seven days

8                 prior to the settlement conference. These statements shall simultaneously be delivered

9                 to the court using the following email address: kjnorders@caed.uscourts.gov. Plaintiff

10                shall mail his non-confidential settlement statement Attn: Magistrate Judge Kendall J.

11                Newman, USDC CAED, 501 I Street, Suite 4-200, Sacramento, CA 95814 so that it

12                arrives at least seven (7) days prior to the settlement conference. The envelope shall

13                be marked “SETTLEMENT STATEMENT.” The date and time of the settlement

14                conference shall be prominently indicated on the settlement statement. If a party

15                desires to share additional confidential information with the court, they may do so

16                pursuant to the provisions of Local Rule 270(d) and (e).

17

18   Dated: November 7, 2018
                                                               _____________________________________
19
                                                               CAROLYN K. DELANEY
20   1
                                                               UNITED STATES MAGISTRATE JUDGE
     thur0527.med
21

22
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
23   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir.
24   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
